The Attorney General has considered your request for an opinion wherein you ask: "Can the County Commissioners in a county over 300,000 people appropriate money to a nonprofit organization, specifically, the Oklahoma County Bar, to administer an Own Recognizance Bond Program for people incarcerated in the county jail?" Attorneys, though officers of the court, are not officers of the state or county in a constitutional sense of that term. In re Integration of State Bar of Oklahoma, 185 Okla. 505,95 P.2d 113 (1939). Therefore, in view of Okla. Const., Article X, Section 17 your question must be answered in the negative. Money cannot be legally collected as taxes and turned over to a private association to disburse. No matter how wholesome may be the purpose or function of such organization nor how beneficial its activities may be to that portion of the public with which it comes in contact, it is nevertheless a private organization operating without governmental supervision or control. The Oklahoma Constitution neither authorizes nor contemplates the exercise of governmental functions by a private association. Veterans of Foreign Wars of United States, Department of Oklahoma v. Childers, 197 Okla. 331,171 P.2d 618 (1946).  It is, therefore, the official opinion of the Attorney General that the County Commissioners may not appropriate money to a private, nonprofit organization, such as a county bar association, to administer an Own Recognizance Bond Program for people incarcerated in the county jail.  (Timothy S. Frets) ** See: Opinion No. 91-589 (1991) (Unpublished) **